Exhibit 10.3



STOCK PURCHASE INSTRUCTION

 
THIS STOCK PURCHASE INSTRUCTION dated September 12, 2008 (this “Instruction”) is
between Physicians Formula Holdings, Inc. (the “Purchaser”), and DEUTSCHE BANK
SECURITIES INC. (“Broker”).


WITNESSETH:


WHEREAS, the Purchaser has authorized the repurchase of up to 1,500,000 shares
of common stock, par value $.01 per share (the “Stock”) with a maximum aggregate
purchase value of $9,750,000; and


WHEREAS, the Purchaser desires to purchase shares of Stock in accordance with a
written instruction to Broker that complies with the requirements of Rule
10b5-1(c)(1) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”); and


WHEREAS, Broker is willing to purchase Stock for the Purchaser in accordance
with this Instruction;


NOW, THEREFORE, the Purchaser and Broker hereby agree as follows:


Section 1.  Appointment.  The Purchaser hereby appoints Broker to purchase
shares of Stock on the terms and conditions set forth in this
Instruction.  Subject to such terms and conditions, Broker hereby accepts such
appointment.


Section 2.  Stock Purchases.  Beginning on the Commencement Date (as defined in
Section 3 below), Broker shall purchase shares of Stock for the Purchaser’s
account in accordance with this Instruction on each day on which the Nasdaq
Stock Market (the “Exchange”) is open for trading and the Stock trades regular
way on the Exchange, at the then prevailing market prices; provided, however,
that:


(a)  
the total number of shares of Stock to be purchased on any day shall not exceed
the then applicable volume limitation of Rule 10b-18 under the Exchange Act;



(b)  
the parameters and the price at which shares of Stock are to be purchased shall
be as set forth on Schedule A;



(c)  
the total number of shares of Stock to be purchased during the term of this
Instruction shall not exceed the lesser of (i) 1,500,000 or (ii) the greatest
number of shares, the aggregate purchase price for which does not exceed
$9,750,000; and



 
 

--------------------------------------------------------------------------------

 


The number of shares referred to in clauses (b) and (c) above shall be adjusted
automatically on a proportionate basis to take into account any stock split,
reverse stock split or stock dividend with respect to the Stock or any change in
capitalization with respect to the Purchaser that occurs during the term of this
Instruction.  Broker agrees to provide the Purchaser with notice of each
purchase made hereunder within one business day thereafter and at such other
times as the Purchaser may reasonably request and such other information which
the Purchaser reasonably requests in order to comply with its disclosure
obligations under Item 703 of Regulation S-K.


Section 3.  Term of Instruction.  Broker is authorized to begin purchasing Stock
in accordance with this Instruction on September 12, 2008 (the “Commencement
Date”). Broker shall cease purchasing Stock and this Instruction shall terminate
on the earliest to occur of:  (a) the close of trading on November 6, 2008; (b)
the date that the aggregate number of shares of Stock purchased by Broker under
this Instruction reaches 1,500,000 shares; (c) the date that the aggregate
purchase price of all purchases of Stock by Broker under this Instruction
reaches $9,750,000; (d) the date the Purchaser gives notice of termination of
this Instruction to Broker in accordance with Section 4; or (e) the public
announcement of a tender or exchange offer for the Stock or of a merger,
acquisition, recapitalization or other similar business combination or
transaction as a result of which the Stock would be exchanged for or converted
into cash, securities, or other property.


Section 4.   Termination by the Purchaser. The Purchaser may, by notice to
Broker on any day on which the Exchange is open for trading, terminate this
Instruction; provided that any such termination shall be in good faith and shall
not affect any pre-termination purchases of Stock by Broker hereunder.


Section 5.  Compliance with Rule 10b-18, etc.  It is the intent of the parties
that this Instruction comply with the requirements of Rule 10b-18 under the
Exchange Act. Broker agrees to effect all purchases hereunder in compliance with
Rule 10b-18 under the Exchange Act, including without limitation the timing,
price and volume restrictions thereof, and to comply with all other applicable
laws, rules and regulations in effecting any purchase of Stock under this
Instruction and performing its obligations hereunder.  The Purchaser agrees not
to take any action which would cause any such purchase by Broker not to comply
with Rule 10b-18 under the Exchange Act.


Section 6.  Compliance with Rule 10b5-1(c).  It is the intent of the parties
that this Instruction comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Exchange Act, and this Instruction shall be interpreted to comply with
the requirements of Rule 10b5-1(c) under the Exchange Act.  Without limiting the
foregoing, (a) the Purchaser acknowledges and agrees that it may not attempt to
exercise any subsequent influence over how, when or whether to effect purchases
of Stock pursuant to the terms of this Instruction nor may it enter into or
alter any corresponding or hedging transaction or position with respect to the
Stock covered by this Instruction; and (b) Broker agrees that no person who
exercises influence, directly or indirectly, on its behalf in effecting
purchases of Stock pursuant to the terms of this Instruction may do so while
aware of any material non-public information relating to the Stock or the
Purchaser.


 
-2-

--------------------------------------------------------------------------------

 


Section 7.  Representations and Warranties.  The Purchaser represents and
warrants that:


(a) it is not aware of material, non-public information about the Stock or the
Purchaser on the date hereof;


(b) it is entering into this Instruction in good faith and not as part of a plan
or scheme to evade the prohibitions of Rule 10b5-1 under the Exchange Act; and


(c) the purchase, subject to compliance by Broker with its obligations
hereunder, will not contravene any provision of applicable law or any agreement
or other instrument binding on the Purchaser or any judgment, order or decree of
any governmental authority having jurisdiction over the Purchaser.


Section 8.  Indemnification and Limitation on Liability.


(a)           The Purchaser agrees to indemnify and hold harmless Broker (and
its directors, officers, employees and affiliates) from and against all claims,
liabilities, losses, damages and expenses (including reasonable attorneys’ fees
and costs) arising out of or attributable to:  (i) any material breach by the
Purchaser of this Instruction (including the Purchaser representations and
warranties), and (ii) any violation by the Purchaser of applicable laws or
regulations; provided, however, that the Purchaser shall have no indemnification
obligations in the case of bad faith, gross negligence or willful misconduct of
the Broker or any other indemnified person.  This indemnification shall survive
the termination of this Instruction.


(b)           Notwithstanding any other provision herein, neither party shall be
liable to the other for:  (i) special, indirect, punitive, exemplary, or
consequential damages, or incidental losses or damages or any kind, including
but not limited to lost profits, lost savings, or loss of use of facility or
equipment, regardless of whether arising from breach of contract, warranty,
tort, strict liability or otherwise, and even if advised of the possibility of
such losses or damages or if such losses or damages could have been reasonably
foreseen, or (ii) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control,
including but not limited to failure of electronic or mechanical equipment,
strikes, failure of common carrier or utility systems, severe weather, market
disruptions or other causes commonly known as “acts of God”.


(c)           The Purchaser acknowledges and agrees that Broker has not provided
the Purchaser with any tax, accounting or legal advice with respect to this
Instruction, including whether the Purchaser would be entitled to any of the
affirmative defenses under Rule 10b5-1.


Section 9.  Market Disruptions, Restrictions, etc.


(a)           The Purchaser shall notify Broker as soon as reasonably
practicable if it becomes subject to any legal, regulatory or contractual
restriction that would prohibit Broker from making purchases under this
Instruction (it being understood the Purchaser becoming aware of material,
non-public information shall not constitute such a restriction), and, in such a
case,


 
-3-

--------------------------------------------------------------------------------

 


the Purchaser and Broker shall cooperate to amend or otherwise revise this
Instruction to take account of such legal, regulatory or contractual restriction
(provided that neither party shall be required to take any action that would be
inconsistent with the requirements of Rule 10b-5 or Rule 10b5-1(c) under the
Exchange Act).


(b)           The Purchaser understands that Broker may not be able to effect a
purchase due to a market disruption or a legal, regulatory or contractual
restriction applicable to Broker.  If any purchase cannot be executed as
required by Section 2 due to a market disruption or legal, regulatory or
contractual restriction applicable to Broker, Broker agrees, subject to Section
3, to refrain from making such purchase at such time and to effect such purchase
as promptly as practical after the cessation or termination of such market
disruption or applicable restriction.


(c)           Broker agrees not to purchase Stock under this Instruction after
it has received notice from the Purchaser to terminate this Instruction under
Section 4.


Section 10.  Fees.  The Purchaser shall pay Broker $0.03 per share of Stock
purchased under this Instruction.


Section 11.  Entire Agreement; Amendments; Assignment.  This Instruction
constitutes the entire agreement of the parties with respect to the subject
matter hereof and shall not be modified or amended except by a writing signed by
each of the parties (provided that any such modification or amendment shall not
be inconsistent with the requirements of Rule 10b5-1(c) under the Exchange
Act).  In the event of any inconsistency between this Instruction and the
account agreement between the parties, this Instruction shall govern.  Neither
party may assign its rights or obligations under this Instruction without the
prior written consent of the other party and any such assignment without such
consent shall be void.


Section 12.  Notices.  All notices hereunder must be in writing and shall be
deemed to have been duly given only if delivered personally or by facsimile
transmission or mailed (first class postage prepaid) to the parties at the
following addresses or facsimile numbers:


If to the Purchaser, to:


Physicians Formula Holdings, Inc.
1055 West 8th Street
Azusa, CA 91702
Attn: Joseph J. Jaeger
 
 
-4-

--------------------------------------------------------------------------------

 


If to Broker, to:


Deutsche Bank Securities Inc.
60 Wall Street, NYC60-0425
New York, NY  10005-2858


All such notices shall (a) if delivered personally to the address as provided in
this Section, be deemed given upon delivery, (b) if delivered by facsimile
transmission to the facsimile number as provided in this Section, be deemed
given upon receipt, and (c) if delivered by mail in the manner described above
to the address as provided in this Section, be deemed given upon receipt.  Any
party from time to time may change its address, facsimile number or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.


Section 13.  Governing Law.  This Instruction shall be governed by and construed
in accordance with the laws of the State of New York without regard to any
conflicts of laws principles thereof.


Section 14.  Counterparts.  This Instruction may be executed in several
counterparts, each of which shall be regarded as an original and all of which
shall constitute one and the same document.


IN WITNESS WHEREOF, the parties have caused this Instruction to be signed by
their duly authorized representatives as of the date first above written.
 

       DEUTSCHE BANK SECURITIES INC.               By: 
/s/ Joseph J. Jaeger
    By:
/s/ Peter Cahill
  Name: 
Joseph J. Jaeger
    Name:
Peter Cahill
  Title: 
Chief Financial Officer
    Title:
Director
                        By: /s/ John Sullivan           Name: John Sullivan    
      Title: Vice President  



 
-5-

--------------------------------------------------------------------------------

 


Schedule A
 
Share Price
Repurchase shares/day
   
$6.26 to $6.50
15,000
$6.01 to $6.25
20,000
$5.76 to $6.00
25,000
$5.51 to $5.75
30,000
$5.50 and below
10b-18 maximum

 
 
n  
Broker may buy higher amount when stock drops into lower price band intraday

 
n  
Broker has discretion to  buy +/- 20% of order

 
n  
All purchases will be made under 10b-18

 

 
 -6-

--------------------------------------------------------------------------------